UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):August 13, MDU Resources Group, Inc. (Exact name of registrant as specified in its charter) Delaware 1-3480 41-0423660 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1200 West Century Avenue P.O. Box 5650 Bismarck, North Dakota58506-5650 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (701) 530-1000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02 DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS. Performance Share Award Agreement under the Long-Term Performance-Based Incentive Plan On August 13, 2008, the Compensation Committee of the Board of Directors of MDU Resources Group, Inc. (the "Committee") approved a revised form of Performance Share Award Agreement (the "Agreement") to be used for future awards under the Long-Term Performance-Based Incentive Plan.The Agreement requires forfeiture of performance shares (and related dividend equivalents) if the participant’s employment with MDU Resources Group, Inc. (the "Company") or any of its subsidiaries is terminated for any reason before the participant, as of the effective date of termination, has reached age 55 and completed 10 years of service. Performance shares (and related dividend equivalents) for those participants whose employment with the Company is terminated after the participant has reached age 55 and completed 10 years of service would be governed by the current provisions of the Agreement.As is currently provided in the Agreement, participants whose employment is terminated for cause (as defined in the Agreement) would forfeit any performance shares (and related dividend equivalents). The Agreement is filed as Exhibit 10.1 hereto. Election of New Directors On August 14, 2008, the Boardof Directors of the Company (the "Board") elected A. Bart Holaday and Thomas C.
